Opinion by
Judge Elliott :
The only question in this case is whether the appellant can, by virtue of the mechanic’s lien law, enforce a lien against the Cincinnati Southern Railroad for work done on the road as stone mason.
After a careful examination of the lien law in favor of mechanics we are satisfied that it does not.apply to improvements made upon railroads either in their construction' or repair.
By virtue of “an act to provide for liens for laboring men and supply men,” Gen. Stat, p. 944, employes of a railroad company and the persons who have supplied materials or supplies for the company on its business have a lien for their wages and material supplied, whenever the property and effects of the road can be distributed amongst the creditors, either by operation of law or the acts of its agents, and the enactment of this law, after the passage of the mechanic’s lien law, fortifies our construction of the latter.
Wherefore the juudgment of the court below is affirmed.